




EXHIBIT 10.84


ASSISTANCE AGREEMENT BY AND BETWEEN
THE STATE OF CONNECTICUT
ACTING BY THE DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT
(An Equal Opportunity Employer)
AND
FUELCELL ENERGY, INC.
 
RE: FuelCell Energy Expansion Project
This ASSISTANCE AGREEMENT (the “Agreement”) is made and entered into on this
nineteenth day of October, 2015 (“Effective Date”) by and between the STATE OF
CONNECTICUT, (hereinafter the “State”), acting herein by Catherine Smith, its
Commissioner of Economic and Community Development, (hereinafter the
“Commissioner”), pursuant to Chapter 588l and Section 32-9t of the Connecticut
General Statutes and FUELCELL ENERGY, INC. (hereinafter the “Applicant” or
“Contractor”) acting herein by Michael Bishop, its duly authorized Senior Vice
President.
WITNESSETH:
WHEREAS, the governing body of the Applicant has submitted to the State a series
of documents including an acceptance letter in response to a Letter of Intent
submitted to it by the Commissioner dated October 6, 2014, as amended and
superseded by letter dated October 8, 2015,(the “Commissioner’s LOI”), an
Application for Financial Assistance, a resolution from the Applicant’s
appropriate organizational body authorizing the Applicant to submit said
Application, a Project Financing Plan and Budget, and exhibits, if any, and has
caused to have submitted an Opinion of Counsel and other documents (all,
together with all other documents and agreements executed by the Applicant in
connection with this Agreement, hereinafter the “Project Documents”) for a
project entitled FuelCell Energy Expansion Project (hereinafter the “Project”)
and has represented to the State that it can rely upon the information within
the Project Documents as being accurate and complete;
WHEREAS, in reliance upon the information submitted by or caused to be submitted
by the Applicant, the State has approved funding for the Project; and
WHEREAS, the State and the Applicant desire to define the terms and conditions
upon which such financial assistance will be made available to the Applicant.
WHEREAS, in reliance upon the information submitted by or caused to be submitted
on behalf of the Applicant, and subject to the Applicant’s compliance with all
of the terms and conditions of this Agreement, the Commissioner has determined
that the Applicant and Project are eligible for the Tax Credits (as defined
below) under Section 32-9t of the Connecticut General Statutes, the Urban and
Industrial Site Reinvestment Program (the “URA”); and,


WHEREAS, the State and the Applicant desire to define the terms and conditions
upon which the Tax Credits will be made available to the Applicant.






--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the mutual promises of the parties hereto,
and of the mutual benefits to be gained by the performance thereof, the State
and the Applicant hereby agree as follows:
ARTICLE 1 -STATE OBLIGATIONS
        1.1 Financial Assistance. The State hereby agrees, subject to the terms
of this Agreement and its Exhibits and in reliance upon the facts and
representations set forth in the Project Documents, to provide financial
assistance to the Applicant for the Project in two phases in the form of (i) a
loan in an amount not to exceed Ten Million and No/100 ($10,000,000.00) (the
“Phase 1 Loan”), and (ii) a loan in an amount not to exceed Ten Million and
No/00 Dollars ($10,000,00.00) (the “Phase 2 Loan”) (collectively the Phase I
Loan and Phase 2 Loan are hereinafter referred to as the “Funding” or the
“Loan”), provided that neither the Phase 1 Loan nor the Phase 2 Loan shall
exceed fifty percent (50%) of the cost of each phase of the Project. The
Applicant and State acknowledge that the Phase 1 Loan has been approved by the
Commission (as hereinafter defined). The Applicant and State acknowledge that
the Phase 2 Loan is subject to the approval of the State of Connecticut Bond
Commission (the “Commission”) which has not been acted upon by the Commission as
of the date hereof. Therefore, the State’s obligation to fund the Phase 2 Loan
and the Applicant’s obligation to repay the Phase 2 Loan (such repayment being
subject to the terms and conditions of this Agreement) are specifically
conditioned upon such approval by the Commission and satisfaction of the
conditions in Section 1.5. Upon the parties’ mutual execution and delivery of
this Agreement, the Phase 2 Note (as hereinafter defied) shall be delivered by
Applicant to Robinson & Cole LLP (“Escrow Agent”) to be held in escrow pursuant
to the terms of that certain Escrow Agreement of even date herewith among Escrow
Agent, Applicant and the State.


1.2 Tax Credits. The Commissioner, having determined that the Project is an
“eligible urban reinvestment project” under Conn. Gen. Stat. § 32-9t, has also
conditionally authorized and approved Connecticut State business tax credits
issued pursuant to the URA, in the amounts determined pursuant to the terms of
this Agreement in the maximum aggregate amount of Ten Million and 00/100 Dollars
($10,000,000.00) (the “Tax Credits”) for the Applicant commencing on the later
of October 1,, 2015 or the date upon receipt of the URA application letter
accompanied with a $10,000.00 non-refundable check made payable to the DECD (the
“Tax Credit Start Date”), subject to the condition subsequent of the Applicant
complying with the terms and conditions of this Agreement. The Tax Credits and
the Funding shall hereinafter be referred to as the “Financial Assistance.”


1.3    Repayment of Loan. Subject to the terms and conditions of this Agreement,
the Loan shall be repayable by the Applicant in accordance with the terms of the
two promissory notes evidencing the Loan (The “Phase 1 Note” and the “Phase 2
Note”, as the same may be amended, restated or supplemented from time to time,
collectively, the “Note”).


1.4    Phase 1 Disbursement. The State shall disburse $10,000,000 of the Phase 1
Loan to the Applicant at closing based upon the Applicant achieving the
following milestones at their designated times as set forth herein:


▪
Securing $10 million in funds from the business of the Applicant. Applicant must
demonstrate proof of funds toward the project at the time of closing.

▪
Agreeing to provide collateral that is mutually acceptable to both the Applicant
and the State to secure the $10 million in State financing provided.

▪
Retaining its existing employment of 538 full-time Connecticut positions, with
an average W-2 compensation of at least $70,000.00 per employee.

▪
Establishment of revenue and EBITDA milestones as follows:

▪
(a) Revenue of at least $210,000,000.00 recognized in Fiscal 2016 or Fiscal
2017; and





--------------------------------------------------------------------------------




▪
    (b)Achievement of quarterly positive EBITDA within six (6) Fiscal Quarters
of the Effective Date of the Assistance Agreement.



1.5    Phase 2 Disbursement. The State will disburse the $10,000,000 of the
Phase 2 Loan to the Applicant based on the Applicant achieving the following
milestones at their designated times as set forth herein:


▪
Securing no less than $35 million of additional equity or funds from the
business of the Applicant. Company must demonstrate proof of funds toward the
project.

▪
Obtaining a certificate of occupancy for the approximately 102,000 sq. ft.
addition to its Torrington facility.

▪
Retaining 538 full-time positions and creating 165 full-time Connecticut
positions (total of 703 full-time positions), with an average annual W-2
compensation of at least $65,000 per employee, for a period of twenty-four (24)
consecutive months.

▪
Achieving revenue and EBITDA milestones during the Phase 2, twenty-four (24)
month period of:

▪
Achievement of Phase 1 Targets,

▪
Establishment of a revenue milestone of Annual Revenue in excess of $230 million
and;

▪
Establishment of a milestone of positive average quarterly EBITDA.



ARTICLE 2 -APPLICANT WARRANTIES, COVENANTS, AND OBLIGATIONS


The Applicant represents, warrants and covenants as follows, and further
covenants that on and after the closing and for so long as this Agreement or any
clause thereof shall remain in effect:
        2.1 Form of Entity. The Applicant is a corporation duly created and
validly existing, under the laws of the State of Delaware and registered to do
business under the laws of the State of Connecticut and in each other
jurisdiction where the ownership of its property or the conduct of its business
requires qualification. Further, the Applicant will preserve and maintain its
existence as a corporation duly organized validly existing, and in good standing
under the laws of Delaware, and will remain (or become) qualified to do business
and in good standing in Connecticut and in each other jurisdiction where the
nature of its business or the ownership of its property makes such qualification
necessary.


        2.2 Ability to Conduct Business. The Applicant has all franchises,
permits, licenses, and other similar authorizations necessary for the conduct of
its business as now being conducted by it for the Project, and it is not aware
of any state of facts that would make it impossible or impractical to obtain any
similar authorization necessary for the conduct of its business as planned to be
conducted for the Project. The Applicant is not in violation, nor will the
transactions contemplated by the Agreement or the Project Documents to which it
is a party, cause a violation of the terms or provisions of any such franchise,
permit, license, or similar authorization relating to the Project.


        2.3 Authorization to Enter Into and Execute Project Documents. The
execution and delivery of the Project Documents and this Assistance Agreement by
the Applicant, and the performance of its obligations thereunder, are within its
power, have been duly authorized by all necessary action on its part, and are
not in contravention of law nor in contravention of its organizational documents
or governing bylaws or of the provisions of any indenture, agreement, or
undertaking to which it its principals or employees are parties or by which they
are bound.




--------------------------------------------------------------------------------




2.4 Other Authorization Unnecessary. No consent, license, or approval from any
governmental authority is or will be necessary for the valid execution and
delivery by the Applicant of the Project Documents. The Applicant agrees that
nothing in the Agreement relieves it from any obligation under law to obtain any
such license, consent, or approval.


        2.5 Agreement to Undertake Project. The Applicant agrees to undertake
and complete the Project as described in the Commissioner’s LOI which is as
follows: The Project shall be completed in two phases. The first phase shall be
the expansion of the existing 65,000 square foot Torrington manufacturing
facility by approximately 102,000 square feet, such expansion to be used to
enhance and streamline logistics functions and provide necessary space to
reconfigure the existing production process to improve manufacturing
efficiencies and realize cost savings. The second phase will include the
addition of manufacturing equipment as demand supports to increase annual
production capacity from 100MW to 200MW, the installation of a tri-generation
fuel cell plant to power and heat the facility as well as provide hydrogen for
the manufacturing process and the relocation of the final stage of the fuel cell
module manufacturing process to the Torrington facility.


        2.6 Obstacles to Entering and Executing Project.


(A)Existing Suit or Other Actions. There is no action, suit, proceeding or
investigation at law, in equity, or before any court, public board, arbitrator,
or body, pending or, to the Applicant’s knowledge, threatened against or
affecting it, which could or might adversely affect the Project, the State’s
security as described in section 2.16 below, any of the transactions
contemplated by the Project Documents or the validity of the Project Documents,
or the Applicant’s ability to discharge its obligations under the Project
Documents.


(B)Default of Existing Orders or Instruments. The Applicant is not in default
beyond any applicable notice and grace periods with respect to any order of any
court, arbitrator, or governmental body which could or might adversely affect
the Project, the State’s security as described in section 2.16 below, or any of
the transactions contemplated by the Project Documents or the validity of the
Project Documents, or the Applicant’s ability to discharge its obligations under
the Project Documents. In addition, the Applicant is not in default beyond any
applicable grace periods in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions, or provisions contained in any
agreement or instrument to which the Applicant is a party or to which its
property is subject, which default, together with all such defaults, singularly
or in the aggregate, may have a materially adverse effect on the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Applicant.


(C)Instance of Default. No Instance of Default (as defined in section 4.1
hereof) has occurred or is continuing, and the Applicant has no knowledge of any
currently existing facts or circumstances which, with the passage of time or the
giving of notice, or both, would constitute an Instance of Default.


2.7 Material Adverse Change.


(A) Financial Condition. There has been no material adverse change in the
financial condition of the Applicant, since the date of application for the
Funding or the Tax Credits that has not been previously disclosed in writing to
the Commissioner, except as disclosed in the Applicant’s filings with the
Securities and Exchange Commission or any other regulatory body (collectively,
“SEC”).




--------------------------------------------------------------------------------




(B) Representations in Documents. All financial statements, including, without
limitation, balance sheets and profit and loss statements, delivered to the
Commissioner are correct and complete, and fairly present the financial position
and results of operations of the Applicant at the times of and for the periods
reflected by such financial statements. The financial statements and all other
written statements furnished by the Applicant in connection with the Funding do
not contain any untrue statement of material fact and do not omit any material
fact whose omission would make the statements contained therein or herein
misleading.


(C) Other Facts. Except as disclosed in the Applicant’s filings with the SEC,
there is no fact which the Applicant has not disclosed to the Commissioner in
writing, which writing, if any, is attached hereto as Exhibit A, which
materially and adversely affects or, as far as the Applicant can reasonably
foresee, is reasonably likely to prove to affect materially and adversely the
business, operations, properties, prospects, profits, or condition of the
Applicant. Further, the Applicant will notify the Commissioner, in writing,
promptly of any material adverse change in the financial condition or business
prospects of the Applicant, as well as make appropriate filings with the SEC.
Applicant may fulfill this notice requirement by sending a copy of its SEC
filings to the Commissioner and a letter giving the specifics of any such
material change in the financial conditions or business prospects of the
Applicant’s Project.


2.8 Use of State Funding. The Funding shall be used for the Project as set forth
in the Commissioner’s LOI and in accordance with the most recently approved
Project Financing Plan and Budget. The Funding shall be used for that purpose
and for no other purpose.


(A)    Cost of the Project. The securing of all funds necessary to cover the
cost of the Project set forth in the most recently approved Project Financing
Plan and Budget shall be the responsibility of the Applicant and the State shall
not in any manner be responsible for providing any funding or financial
assistance in connection with the Project other than the Tax Credits and the
Funding, to the extent applicable. The Applicant shall cause the Capital
Investment Obligation (as hereinafter defined) to be satisfied and shall expend,
or cause to be expended an amount of funds in accordance with the Project
Financing Plan and Budget. As used herein, (i) “Capital Investment Obligation”
shall mean the Applicant’s obligation to invest, or cause to be invested,
Forty-Five Million Dollars ($45,000,000.00) in the Project between the Capital
Investment Obligation Start Date (as hereinafter defined) and Capital Investment
End Date; provided, however, that the Capital Investment Obligation may be
adjusted in accordance with the provisions of this Agreement relating to the
revision of the Project Financing Plan and Budget; and (ii) “Capital Investment
Obligation Start Date” shall mean October 1, 2015 and “Capital Investment End
Date” shall mean September 30, 2020.
(B) Additional Costs above Funding. Any amount in excess of the amount of the
Funding that may be necessary to cover the cost of the Project as set forth in
the most recently approved Project Financing Plan and Budget shall be the
responsibility of the Applicant and shall not be covered by the Funding. The
Applicant shall, as a minimum, provide the level and sources of funding as
indicated in the Project Documents, and shall expend those funds in accordance
with the Project Financing Plan and Budget.
(C) Budget. The Project Financing Plan and Budget most recently approved by the
Commissioner shall constitute the budget for the Project. The Project Financing
Plan and Budget may be amended by request of the Applicant if such request is
approved in writing by the Commissioner, such request not to be unreasonably
withheld. Approval by the Commissioner of any revised Project Financing Plan and
Budget shall not constitute or imply a revision of the amount of the Funding.






--------------------------------------------------------------------------------










(D) Capital Investment Shortfall; Reduction of Tax Credits. In the event the
Applicant fails to expend, or cause to be expended at least ninety-one percent
(91%) of the Capital Investment Obligation by the Capital Investment Obligation
End Date, the Tax Credits shall be reduced as follows:


Amount of Expenditure        Amount of Reduction in Tax Credits
81%-90%                    10%
71%-80%                    20%
61%-70%                    30%
51%-60%                    40%
41%-50%                    50%
40%-$5,000,000                90%
Less than $5,000,000                100%
Any reduction in the Tax Credits pursuant to this Section 2.8(D) shall be
applied by the State proportionately over the ten (10) year period set forth in
Section 6.2(A) hereof. Any Tax Credits reduced or revoked may not be recovered.
2.9 Payment of Other Obligations. The Applicant will pay and discharge promptly
when due and payable all taxes, assessments and governmental charges levied or
imposed upon it, its property, or any part thereof, or upon its income or
profits, or any part thereof, as well as all lawful claims for labor, materials
and supplies, which, if unpaid, might by law become a lien or charge upon the
Project properties, provided that such charges need not be paid while being
contested by the Applicant in good faith and by appropriate legal proceedings or
within Applicant’s contractual rights so long as adequate book reserves have
been established with respect thereto and the Applicant’s title to, and its
right to use, the Project properties are not materially and adversely affected
thereby. The Applicant also agrees to pay all taxes or duties levied or assessed
upon said sum against the State, the obligation evidenced hereby or the
collateral securing the same and to pay all costs, expenses, and attorneys’
reasonable fees incurred by the State in any proceeding for the collection of
the obligations evidenced hereby or in any action to enforce the State’s rights
in property granted upon the happening of an Instance of Default as provided for
in the Project Documents or Mortgage (as hereinafter defined) or Security
Agreement (as hereinafter defined) in protecting or sustaining the lien granted
in connection with this Agreement or in the Mortgage or Security Agreement or in
any litigation or controversy arising from or connected with the Project
Documents.


        2.10 Compliance with Laws, Regulations, Rules, and Executive Orders. In
the administration and execution of the Project, the Applicant shall comply with
all pertinent provisions of local, State and Federal law applicable to it and/or
its properties and/or its business, and maintain its properties in good repair.
Failure to do so shall constitute an Instance of Default by the Applicant under
this Agreement . The Applicant agrees to provide each labor union or
representative of workers with which such Applicant has a collective bargaining
agreement or other contract or understanding and each




--------------------------------------------------------------------------------




vendor with which such Applicant has a contract or understanding a notice to be
provided by the Commission on Human Rights and Opportunities advising the labor
union or workers’ representative of the Applicant’s commitments under this
section, and to post copies of such notice in conspicuous places available to be
seen by employees and applicants for employment.
Specifically, but not by way of limitation, the Applicant agrees to the
following:
(A)
For the purposes of subsection (B) of this section 2.10, the following terms are
defined as follows:



1.
“Commission” means the Commission on Human Rights and Opportunities;



2.
“Contract” and “contract” means the Agreement and any extension or modification
of the Agreement;



3.
“Contractor” and “contractor” include any successors or assigns of the
Contractor or contractor;



4.
“Gender identity or expression” means a person’s gender-related identity,
appearance or behavior, whether or not that gender-related identity, appearance
or behavior is different from that traditionally associated with the person’s
physiology or assigned sex at birth, which gender-related identity can be shown
by providing evidence including, but not limited to, medical history, care or
treatment of the gender-related identity, consistent and uniform assertion of
the gender-related identity or any other evidence that the gender-related
identity is sincerely held, part of a person’s core identity or not being
asserted for an improper purpose.



5.
“Good faith” means that degree of diligence which a reasonable person would
exercise in the performance of legal duties and obligations;



6.
“Good faith efforts” shall include, but not be limited to, those reasonable
initial efforts necessary to comply with statutory or regulatory requirements
and additional or substituted efforts when it is determined that such initial
efforts will not be sufficient to comply with such requirements;



7.
“Intellectual disability” means a significant limitation in intellectual
functioning and deficits in adaptive behavior that originated during the
developmental period before eighteen years of age;



8.
“Marital status” means being single, married as recognized by the State of
Connecticut, widowed, separated or divorced;



9.
“Mental disability” means one or more mental disorders, as defined in the most
recent edition of the American Psychiatric Association’s “Diagnostic and
Statistical Manual of Mental Disorders”, or a record of or regarding a person as
having one or more such disorders;







--------------------------------------------------------------------------------




10.
“Minority business enterprise” means any small contractor or supplier of
materials fifty-one percent or more of the capital stock, if any, or assets of
which is owned by a person or persons:  (1) who are active in the daily affairs
of the enterprise, (2) who have the power to direct the management and policies
of the enterprise, and (3) who are members of a minority, as such term is
defined in subsection (a) of Connecticut General Statutes § 32-9n; and



11.
“Public works contract” means any agreement between any individual, firm or
corporation and the State or any political subdivision of the State other than a
municipality for construction, rehabilitation, conversion, extension, demolition
or repair of a public building, highway or other changes or improvements in real
property, or which is financed in whole or in part by the State, including, but
not limited to, matching expenditures, grants, loans, insurance or guarantees.



For purposes of subsection (B) of this section 2.10, the terms “Contract” and
“contract” do not include a contract where each contractor is (a) a political
subdivision of the state, including, but not limited to, a municipality, (b) a
quasi-public agency, as defined in Conn. Gen. Stat. Section 1-120, (c) any other
state, including but not limited to any federally recognized Indian tribal
governments, as defined in Conn. Gen. Stat. Section 1-267, (d) the federal
government, (e) a foreign government, or (f) an agency of a subdivision, agency,
state or government described in the immediately preceding items (a), (b), (c),
(d) or (e).
(B)
(1)  (a)The contractor agrees and warrants that in the performance of the
Contract such contractor will not discriminate or permit discrimination against
any person or group of persons on the grounds of race, color, religious creed,
age, marital status, national origin, ancestry, sex, gender identity or
expression, intellectual disability, mental disability or physical disability,
including, but not limited to, blindness, unless it is shown by such contractor
that such disability prevents performance of the work involved, in any manner
prohibited by the laws of the United States or of the State of Connecticut; and
the contractor further agrees to take affirmative action to insure that
applicants with job-related qualifications are employed and that employees are
treated when employed without regard to their race, color, religious creed, age,
marital status, national origin, ancestry, sex, gender identity or expression,
intellectual disability, mental disability or physical disability, including,
but not limited to, blindness, unless it is shown by the contractor that such
disability prevents performance of the work involved; (b) the contractor agrees,
in all solicitations or advertisements for employees placed by or on behalf of
the contractor, to state that it is an “affirmative action‑equal opportunity
employer” in accordance with regulations adopted by the Commission; (c) the
contractor agrees to provide each labor union or representative of workers with
which the contractor has a collective bargaining Agreement or other contract or
understanding and each vendor with which the contractor has a contract or
understanding , a notice to be provided by the Commission, advising the labor
union or workers’ representative of the contractor’s commitments under this
section and to post copies of the notice in conspicuous places available to
employees and applicants for employment; (d) the contractor agrees to comply
with each provision of this Section and Connecticut General Statutes §§ 46a-68e
and 46a-68f and with each regulation or relevant order





--------------------------------------------------------------------------------




issued by said Commission pursuant to Connecticut General Statutes §§ 46a-56,
46a-68e and 46a-68f; and (e) the contractor agrees to provide the Commission on
Human Rights and Opportunities with such information requested by the
Commission, and permit access to pertinent books, records and accounts,
concerning the employment practices and procedures of the contractor as relate
to the provisions of this Section and Connecticut General Statutes § 46a-56.  If
the contract is a public works contract, the contractor agrees and warrants that
he will make good faith efforts to employ minority business enterprises as
subcontractors and suppliers of materials on such public works projects.


(2)Determination of the contractor’s good faith efforts shall include, but shall
not be limited to, the following factors:  The contractor’s employment and
subcontracting policies, patterns and practices; affirmative advertising,
recruitment and training; technical assistance activities and such other
reasonable activities or efforts as the Commission may prescribe that are
designed to ensure the participation of minority business enterprises in public
works projects.


(3)The contractor shall develop and maintain adequate documentation, in a manner
prescribed by the Commission, of its good faith efforts.


(4)The contractor shall include the provisions of subsection (1) of this section
2.10(B) in every subcontract or purchase order entered into in order to fulfill
any obligation of a contract with the State and such provisions shall be binding
on a subcontractor, vendor or manufacturer unless exempted by regulations or
orders of the Commission.  The contractor shall take such action with respect to
any such subcontract or purchase order as the Commission may direct as a means
of enforcing such provisions including sanctions for noncompliance in accordance
with Connecticut General Statutes §46a-56; provided if such contractor becomes
involved in, or is threatened with, litigation with a subcontractor or vendor as
a result of such direction by the Commission, the contractor may request the
State of Connecticut to enter into any such litigation or negotiation prior
thereto to protect the interests of the State and the State may so enter.


(5)The contractor agrees to comply with the regulations referred to in this
Section as they exist on the date of this Contract and as they may be adopted or
amended from time to time during the term of this Contract and any amendments
thereto.


(6)(a) The contractor agrees and warrants that in the performance of the
Contract such contractor will not discriminate or permit discrimination against
any person or group of persons on the grounds of sexual orientation, in any
manner prohibited by the laws of the United States or the State of Connecticut,
and that employees are treated when employed without regard to their sexual
orientation; (b) the contractor agrees to provide each labor union or
representative of workers with which such contractor has a collective bargaining
Agreement or other contract or understanding and each vendor with which such
contractor has a contract or understanding , a notice to be provided by the
Commission advising the labor union or workers’ representative of the
contractor’s commitments under this section, and to post copies of the notice in
conspicuous places available to employees and




--------------------------------------------------------------------------------




applicants for employment; (c) the contractor agrees to comply with each
provision of this section and with each regulation or relevant order issued by
said Commission pursuant to Connecticut General Statutes § 46a-56; and (d) the
contractor agrees to provide the Commission with such information requested by
the Commission, and permit access to pertinent books, records and accounts,
concerning the employment practices and procedures of the contractor which
relate to the provisions of this Section and Connecticut General Statutes
§ 46a-56.


(7)The contractor shall include the provisions of the foregoing subsection (6)
of this section 2.10(B) in every subcontract or purchase order entered into in
order to fulfill any obligation of a contract with the State and such provisions
shall be binding on a subcontractor, vendor or manufacturer unless exempted by
regulations or orders of the Commission.  The contractor shall take such action
with respect to any such subcontract or purchase order as the Commission may
direct as a means of enforcing such provisions including sanctions for
noncompliance in accordance with Connecticut General Statutes § 46a-56;
provided, if such contractor becomes involved in, or is threatened with,
litigation with a subcontractor or vendor as a result of such direction by the
Commission, the contractor may request the State of Connecticut to enter into
any such litigation or negotiation prior thereto to protect the interests of the
State and the State may so enter.


(C) Executive Order No. Three. This Agreement is subject to the provisions of
Executive Order No. Three of Governor Thomas J. Meskill promulgated June 16,
1971 and, as such, this Agreement may be cancelled, terminated or suspended by
the State Labor Commissioner for violation or of noncompliance with said
Executive Order No. Three, or any State or Federal Law concerning
nondiscrimination, notwithstanding that the Labor Commissioner is not a party to
this Agreement. The parties to this Agreement, as part of the consideration
hereof, agree that said Executive Order No. Three is incorporated herein by
reference and made a part hereof. The parties agree to abide by said Executive
Order and agree that the State Labor Commissioner shall have continuing
jurisdiction in respect to Agreement performance in regard to nondiscrimination,
until the Agreement is completed or terminated prior to completion. The
Applicant agrees as part consideration hereof, that this contract is subject to
the guidelines and rules issued by the State Labor Commissioner to implement
Executive Order No. Three and that it will not discriminate in its employment
practices or policies, will file all reports as required, and will fully
cooperate with the State and the State Labor Commissioner.


(D) Executive Order No. Sixteen. This Agreement is subject to, and Applicant
hereby agrees to abide by Executive Order No. Sixteen of Governor John G.
Rowland promulgated August 4, 1999, and, as such, the Agreement may be
cancelled, terminated or suspended by the State for violation or noncompliance
with said Executive Order No. Sixteen.


(E) Executive Order No. Seventeen. This Agreement is subject to the provisions
of Executive Order No. Seventeen of Governor Thomas J. Meskill promulgated
February 15, 1973, and, as such, this Agreement may be cancelled, terminated or
suspended by the Commissioner or the State Labor Commissioner for violation of
or noncompliance with said Executive Order No. Seventeen, notwithstanding that
the Labor Commissioner may not be a party to this Agreement. The parties to this
Agreement, as part of the consideration hereof, agree that the Executive Order
No. Seventeen is incorporated herein by reference and made a part hereof. The
parties agree to abide by said Executive Order and agree that the contracting
agency and the State Labor Commissioner shall have joint and




--------------------------------------------------------------------------------




several continuing jurisdiction in respect to Agreement performance in regard to
listing all employment openings with the Connecticut Employment Service.


(F) Environmental Laws. The Applicant hereby agrees to indemnify and hold
harmless the State from and against any liabilities, losses, damages, costs, or
expenses, including attorney’s fees, arising out of or in connection with the
presence of hazardous waste on or in any of the Collateral, as more fully
described in section 2.16 below, or any lien or claim under Conn. Gen. Stat.
section 22a-452a, as amended, or other federal, state, or municipal statute,
regulation, rule, law, or proceeding relating to environmental matters, which
indemnity shall survive the foreclosure of the Mortgage and realization on any
of the Collateral, as more fully described in section 2.16 below, payment in
full of the Funding, and termination and/or release of the Project Documents.


(G) Relocation. The Applicant shall not relocate any of its 3 Great Pasture
Road, Danbury and 539 Technology Park Drive, Torrington operations to a location
outside of the State prior to the date that is ten (10) years after the
Agreement Date or during the term of the Loan, whichever is longer (the
“Non-Relocation Period”). If the Applicant relocates any of such operations
within the State during such period, it shall offer employment at the new
location to its employees from the original location if such employment is
available. The Applicant shall provide written notification to the Commissioner
of any proposed relocation of such operations prior to any public announcement.


If the Applicant, or its successors or assigns, relocates any of their
applicable operations outside of Connecticut during the Non-Relocation Period,
the full amount of the financial assistance received, including any forgiveness
provided, from the State, shall become immediately due and payable, plus a
one-time penalty charge of 7.5% on the original amount of the financial
assistance provided. For purposes of clarity, the provisions of this Section
2.10(G) shall not preclude the Applicant from relocating certain job functions,
component production or research to facilities outside the State, provided that
the Applicant (i) maintains the employment levels required herein; (ii)
maintains the 3 Great Pasture Road, Danbury and 539 Technology Park Drive,
Torrington facilities; and (iii) maintains its corporate facilities within the
State of Connecticut.


The applicant shall provide written notification to the Commissioner of DECD of
its proposed relocation prior to any public announcement.


(H) Taxes. The Applicant has filed all federal, state, and municipal income and
other tax returns which are required to be filed, and has paid, or made
provision for the payment of, all taxes which have become due pursuant to said
returns, except such taxes, if any, which are being contested in good faith and
as to which adequate reserves have been provided.


(I) Campaign Contribution and Solicitation Prohibitions.  For all State
contracts as defined in C.G.S. sec. 9-612 having a value in a calendar year of
$50,000 or more or a combination or series of such agreements or contracts
having a value of $100,000 or more, the authorized signatory to this Agreement
expressly acknowledges receipt of the State Elections Enforcement Commission’s
notice advising state contractors of state campaign contribution and
solicitation prohibitions, and will inform its principals of the contents of the
notice. This notice is attached hereto as Exhibit C.


(J) General Indemnification. In addition to the specific covenants in
subsection (F) of this section  2.10 above, the Applicant shall and hereby
agrees to indemnify, defend, and hold the State, and its agents, officials, and
employees, harmless from and against any and all suits, damages, claims, causes
of actions, demands, judgments, penalties, costs, expenses, attorneys’ fees, and
any and all injuries




--------------------------------------------------------------------------------




to persons or property and all other matters arising out of or incurred in
connection with the performance by Applicant of the terms, conditions, and
covenants of this Agreement or in connection with the operation of the Project.


(K) Whistleblower Protection Law. If any officer, employee or appointing
authority of the Contractor takes or threatens to take any personnel action
against any employee of the Contractor in retaliation for such employee’s
disclosure of information to any employee of the Department of Economic and
Community Development, the Auditors of Public Accounts or the Attorney General
under the provisions of Conn. Gen. Stat. sec. 4-61dd, the Contractor shall be
liable for a civil penalty of not more than five thousand dollars for each
offense, up to a maximum of twenty per cent of the value of the contract. Each
violation shall be a separate and distinct offense and in the case of a
continuing violation each calendar day’s continuance of the violation shall be
deemed to be a separate and distinct offense.


The Contractor shall post a notice in a conspicuous place which is readily
available for viewing by employees informing employees of the provisions of
Conn. Gen. Stat. sec. 4-61dd relating to large state contractors.


2.11 Other Debt. The Applicant will not, either directly or indirectly, except
in the course of its ordinary business and in a manner which will not have a
materially adverse impact on the Applicant’s ability to perform its obligations
pursuant to the Agreement and the Project Documents and except for any such
existing debt disclosed in the Applicant’s SEC filings, guarantee, endorse,
become surety for, or otherwise be or become responsible for the obligations of
any other person, whether by agreement to purchase the indebtedness of any other
person, or agreement for the furnishing of funds to any other person, directly
or indirectly, through the purchase of goods, supplies, (or by way of stock
purchase, capital contribution, advance or loan) or for the purpose of paying or
discharging the indebtedness of any other person or otherwise in excess of
thirty million dollars ($30,000,000.00), except for the endorsement by the
Applicant of negotiable instruments for collection in the ordinary course of
business without the written consent of the Commissioner.


2.12 Conflict of Interest. The Applicant will adopt and enforce measures
appropriate to assure that no member of the Applicant’s governing bodies and
none of its officers or employees shall have or acquire voluntarily an interest
in any agreement or proposed agreement in connection with the undertaking or
carrying out of the Project.


        2.13 Notification of Instance of Default by Applicant. The Applicant
shall notify the Commissioner promptly of the occurrence of any default
hereunder or under any of the other Project Documents, or any other document,
instrument or agreement to which the Applicant or its properties are subject if
the default shall have a material impact on the Applicant or the Project, and of
the actions it intends to take in order to cure such default in a timely manner.


2.14 Business Continuation and Transfer of Control.


(A) Except in connection with a Capital Event as set forth below, the Applicant
shall not, either voluntarily or involuntarily, discontinue its business, be
dissolved or otherwise suffer or permit any termination of its status as a
business entity as described in Section 2.1 above, without the prior written
consent of the Commissioner. No prior permission shall be required, however, in
connection with a Capital Event as set forth below. No prior permission shall be
required in connection with the transfer, sale or assignment of all or a
material portion of its properties or assets to, or any merger or consolidation
with, another entity (such transfer, sale, assignment, merger or consolidation
shall be referred to herein as a




--------------------------------------------------------------------------------




“Transfer”) in the normal course of Applicant conducting its business, which is
not likely to have a material adverse impact upon Applicant’s financial
condition or its ability to perform under this Agreement, including, without
limitation, maintaining the required employment levels. In such case, Applicant
will provide the State with notice of any such Transfer, and even if such
Transfer results in the assumption by the successor in interest entity of all
liabilities and obligations hereunder and under the other Project Documents as a
matter of law, the State shall have the right to require said successor entity
to enter into assumption documents in form and substance satisfactory to the
State.


(B) The Applicant shall provide the State with notice of any sale, merger or
consolidation with another entity (each a “Capital Event”). If a Capital Event
occurs, the Applicant shall provide the State with notice as to whether the
successor in interest to the Applicant shall succeed to all of the rights and
obligations of the Applicant provided for in this Agreement and the other
Project Documents. If the successor entity does not assume all liabilities and
obligations under this Agreement and the other Project Documents, then the State
shall have the right to deem the Capital Event to be a relocation of the
Applicant to a location outside of Connecticut on the date of such Capital Event
and therefore subject to the default remedies contained in this Agreement. Even
if the Capital Event results in the assumption by the successor in interest
entity of all liabilities and obligations hereunder and under the other Project
Documents as a matter of law, the State shall have the right to require said
successor entity to enter into assumption documents in form and substance
satisfactory to the State.


2.15 Representations in Other Documents. Applicant represents and warrants that
all statements contained in any certificate, financial statement, legal opinion
or other instrument delivered by or on behalf of the Applicant shall be true as
of the date made the date of execution of this Agreement and the date of
disbursement of the Funding. All representations and warranties made under this
Agreement shall be made at and as of the date of this Agreement, and at and as
of the date of receipt of the Funding. All representations and warranties made
under this Agreement shall survive the execution and delivery hereof and shall
not be deemed to have been waived by any investigation made or not made by the
State. The Project Documents to which the Applicant is a party, when delivered,
will be legal, valid, and binding obligations of the Applicant, enforceable
against it in accordance with their respective terms.


2.16 Security. The Applicant shall provide to the State as security for the
Applicant’s obligations of repayment in respect of the Funding, (i) a first
priority lien on all machinery and equipment purchased with the proceeds of the
Funding having a value of at least Six Million Five Hundred Thousand Dollars and
00/100 ($6,500,000.00) when purchased by September 30, 2018, (ii) a lien on
certain other assets of the Applicant, subject to prior security interest
approved by the State, pursuant to a security agreement executed of even date
herewith (the “Security Agreement”), and (iii) a first position mortgage on the
real estate known as 3 Great Pasture Road, Danbury, CT pursuant to a mortgage
executed of even date herewith (the “Mortgage”), (hereinafter the “Collateral”).
As the Funding is repaid and/or forgiven as provided herein or if Phase 2 Loan
is not taken by Applicant or approved by Bond Commission, provided that no
default has occurred and is continuing under the terms of this Agreement, parts
of the security interests provided to the State with respect to the Funding
shall be released such that the total value of security interests held by the
State does not exceed one hundred twenty-five percent (125%) of the outstanding
amount of Funding due to be repaid including any Forgiveness Credit (as
hereinafter defined) after the machinery and equipment is purchased with the
proceeds of the Funding and such machinery and equipment delivered to the
Applicant, which shall be done prior to September 30, 2017, and Applicant shall
notify DECD. Upon the fulfillment of all obligations contained herein or in any
of the Project Documents or upon the termination of the time period as required
pursuant to section 2.10(G) whichever occurs last, and provided that no default
has occurred or is continuing under the terms of this Agreement, any and all
security interests provided to the State with respect to the Funding will be




--------------------------------------------------------------------------------




released. Upon any release, the Commissioner shall execute any and all
documentation reasonably requested by the Applicant to evidence such release.


2.17 Job Creation and Retention; Job Audit; Penalty; Forgiveness Credit.


(A) (i) For Phase 1, the Applicant shall create 165 full-time employment
positions and retain 538 full-time employment positions in Connecticut on or
before the date that is two (2) years from the Effective Date (the “Phase 1
Target Date”), and shall maintain such 703 full-time positions with average
annual W-2 compensation of at least $65,000.00 for twenty-four (24) consecutive
months (the “Phase 1 Employment Obligation”). A full-time employment position is
defined as a position that is paid for a minimum of forty (40) hours per week.
The twenty-four (24) consecutive month period ending on or before the Phase I
Target Date that yields the highest annual average positions will be used to
determine compliance with the Employment Obligation, provided that no portion of
said twenty-four (24) consecutive months may begin before the Agreement Date.


(ii) For Phase 2, the Applicant shall create 160 full-time employment positions
and retain 703 full-time employment positions in Connecticut on or before the
date that is five (5) years from the Effective Date (the “Phase 2 Target Date”),
and shall maintain such 863 full-time positions at average annual W-2
compensation of at least $60,000.00 for twenty-four (24) consecutive months (the
“Phase 2 Employment Obligation”). A full-time employment position is defined as
a position that is paid for a minimum of forty (40) hours per week. The
twenty-four (24) consecutive month period ending on or before the Phase 2 Target
Date that yields the highest annual average positions will be used to determine
compliance with the Employment Obligation, provided that no portion of said
twenty-four (24) consecutive months may begin before the Agreement Date.
(B) No later than ninety (90) days following the twenty-four-month period
referenced in subsection (A) (i) and (ii) above, the Applicant shall furnish to
the Commissioner a job audit, performed by a certified public accountant (“CPA”)
in accordance with the DECD Audit Guide located at
http://www.ct.gov/ecd/cwp/view.asp?a=3677&q=249676 (the “Job Audit”). If the
Applicant has met its Employment Obligation earlier than required, it may make a
written request for the Commissioner’s consent to have its Job Audit performed
as of such earlier date, which consent shall not be unreasonably withheld. In
such event, the Commissioner shall determine the due date of the Job Audit
referred to herein. Once the job audit has been completed, reviewed, and
approved by the State, a letter will be sent by State to the Applicant outlining
the results of the audit and any applicable changes to the billing associated
with their financial assistance, including any applicable benefits or penalties
as outlined herein. [Per LOI]


(C) (i) If, as a result of the first Job Audit, the Commissioner determines that
the Applicant has failed to meet its Phase 1 Employment Obligation, the
Applicant shall immediately repay a penalty of $14,225.00 per each full-time
employment position below the Employment Obligation. The amount repaid will be
applied first to any outstanding fees, penalties or interest due, and then
against the outstanding balance of the Funding. The Commissioner’s determination
that a job penalty shall be imposed and the amount of the penalty shall be
final, absent mistake or miscalculation.


(ii) If, as a result of the second Job Audit, the Commissioner determines that
the Applicant has failed to meet its Phase 2 Employment Obligation, the
Applicant shall immediately repay a penalty of $11,587.00 per each full-time
employment position below the Phase 2 Employment Obligation. The amount repaid
will be applied first to any outstanding fees, penalties or interest due, and
then against the outstanding balance of the Funding. The Commissioner’s
determination that a job penalty shall be imposed and the amount of the penalty
shall be final, absent mistake or miscalculation.




--------------------------------------------------------------------------------






(D)    The Applicant may be eligible for a credit to be applied against the
outstanding principal balance of the Loan in accordance with the following:
(i) If as a result of the first Job Audit, the Commissioner determines that the
Applicant has met its Phase 1 Employment Obligation and that the 703 employment
positions created and retained are at an average annual W-2 compensation of not
less than $61,750.00 (the “Phase 1 Threshold Salary”) (i.e. 95% or more of the
“Baseline Salary” of Sixty Five Thousand and No/100 Dollars $65,000.00), the
Applicant may receive a credit in the amount of Five Million and 00/100 Dollars
($5,000,000.00) (the “Phase 1 Forgiveness Credit”) which will be applied against
the then outstanding principal balance of the Phase 1 Loan. Upon application of
the Phase 1 Forgiveness Credit, the Commissioner shall recalculate the monthly
payments of principal and interest under the Phase 1 Note such that such monthly
payments shall amortize the then remaining principal balance over the remaining
term of the Phase 1 Note.
(ii.) If as a result of the second Job Audit, the Commissioner determines that
the Applicant has met its Phase 2 Employment Obligation and that the 868
employment positions created and retained are at an average annual W-2
compensation of not less than $57,000.00 (the “Phase 2 Threshold Salary”) (i.e.
95% or more of the “Baseline Salary” of Sixty Thousand and No/100 Dollars
($60,000.00),the Applicant may receive a credit in the aggregate amount of Five
Million and 00/100 Dollars ($5,000,000.00) (the “Phase 2 Forgiveness Credit”)
which will be applied against the then outstanding principal balance of the
Phase 2 Loan. Upon application of the Phase 2 Forgiveness Credit, the
Commissioner shall recalculate the monthly payments of principal and interest
under the Phase 2 Note such that such monthly payments shall amortize the then
remaining principal balance over the remaining term of the Phase 2 Note.


(E ) (i) Notwithstanding the foregoing, if, as a result of the first Job Audit
conducted in accordance with Section 2.17(B), the Commissioner determines that
the Applicant has met its Phase 1 Employment Obligation but that the average
annual W-2 compensation of full-time employees created and retained is less than
the Phase 1 Threshold Salary, any Phase 1 Forgiveness Credit for which the
Applicant would otherwise be eligible to receive pursuant to Section 2.17(D)(i)
above shall be reduced by a number equal to the result of the following formula:
(the difference between the Phase 1 Baseline Salary and the actual average
annual W-2 compensation of full-time employees created and retained) divided by
the Phase 1 Baseline Salary, and multiplied by the Forgiveness Credit the
Applicant is otherwise eligible to receive. For Example, if the Applicant met
its Employment Obligation of 703 jobs created and retained for a period of
twenty-four (24) consecutive months and, based on the Job Audit, it is
determined that the Company had an actual annual W-2 compensation of $55,000.00
per eligible employee, then the following would be the calculation for the
reduction in the Forgiveness Credit: ($65,000.00 -$55,000.00/$$65,000.00
multiplied by $5,000,000.00 = $769,230.77. Therefore, the actual adjusted Phase
1 Forgiveness Credit would be $4,230,769.23 (i.e. $5,000,000.00 less $
769,230.77).
(ii) If, as a result of the second Job Audit conducted in accordance with
Section 2.17(B), the Commissioner determines that the Applicant has met its
Phase 2 Employment Obligation but that the average annual W-2 compensation of
full-time employees created and retained is less than the Phase 2 Threshold
Salary, any Phase 2 Forgiveness Credit for which the Applicant would otherwise
be eligible to receive pursuant to Section 2.17(D)(ii) above shall be reduced by
a number equal to the result of the following formula: (the difference between
the Phase 2 Baseline Salary and the actual average annual W-2 compensation of
new full-time employees) divided by the Phase 2 Baseline Salary, and multiplied
by the Phase 2 Forgiveness Credit the Applicant is otherwise eligible to
receive. For Example, if the Applicant met its Employment Obligation of 868 jobs
created and retained for a period of twenty-four (24) consecutive months and,
based on the second Job Audit, it is determined that the Company had an actual
annual W-2 compensation of




--------------------------------------------------------------------------------




$55,000.00 per eligible new employee, then the following would be the
calculation for the reduction in the Forgiveness Credit:
($60,000.00-$55,000.00/$60,000.00 multiplied by $5,000,000.00) = $416,666.67.
Therefore, the actual adjusted Phase 2 Forgiveness Credit would be $4,583,333,33
(i.e. $5,000,000.00 less $416,666.67).
ARTICLE 3 -PROJECT ADMINISTRATION


3.1 Records.


(A)Generally. The Applicant shall maintain records in a complete, businesslike
manner, including full, accurate and current minutes and records of the Project
in accordance with Applicant’s standard business practices as a publicly traded
company. The Applicant will furnish to the Commissioner or his designee, at such
times as the Commissioner shall determine, any document, data, and information
relating to the Project in possession of the Applicant which is requested by the
Commissioner. The Commissioner, or his designee, shall, for the purpose of
determining the proper disposition of the Funding, have the right at any time
during normal business hours to inspect the minutes, records, books, files,
documents, payrolls, employment contracts and conditions, contracts, and any
other papers or electronic records of the Applicant related to the Project or
Applicant’s financial condition, or to make inspection of any physical location
of the Applicant. The Applicant shall aid and cooperate with any such
inspection.
(B)Connecticut Department of Labor (“DOL”) Employment Data. The Applicant agrees
that the State, acting through the Department of Economic and Community
Development (“DECD”) may obtain directly from the DOL and disclose, as part of
its reporting requirements to the Connecticut State Legislature and Auditors of
Public Accounts, information pertaining to Applicant’s employment levels in
connection with the Project. The Applicant shall execute such consents as the
Commissioner and/or DOL may require authorizing the Commissioner to obtain the
Applicant’s employment records directly from DOL. The Applicant acknowledges and
agrees that the information so obtained and disclosed may include employer name,
address, and number of employees, by facility location, for the purpose of
fulfilling DECD’s reporting requirements in accordance with section 32-1m of the
Connecticut General Statutes, as may be amended or modified. Further, the
Applicant agrees that this employment information may be utilized for purposes
of performing employment audits and research-related activities conducted by
DECD.
The Applicant also agrees that it will complete any form provided by DECD that
is needed to assist in the completion of DECD’s annual consolidated report to
the General Assembly as required under section 32-1m of the Connecticut General
Statutes, as may be amended or modified, if applicable.


3.2 Payment to Applicant. In order to permit the State to make payment to the
Applicant with respect of the Funding, the Applicant agrees as follows:


(A) Office of the State Comptroller Electronic Fund Transfer Automated Clearing
House (“ACH”)(EFT) Program. Upon the execution of this Agreement, the Applicant
shall provide current, verifiable bank account information for accounts with
Applicant’s bank to the Office of the State Comptroller (“OSC”) by submitting a
completed Electronic Funds Transfer ACH (EFT) Election Form, available at
http://www.osc.ct.gov/apd/eftprogram/ index.html, and such additional
information as the OSC may require.


(B) Requisition Form. In order to bring about the transfer of moneys to the
account designated under subsection (A) above (the “Account”), the Applicant
shall requisition funds on




--------------------------------------------------------------------------------




forms provided by the Commissioner and in the manner prescribed by this
Agreement. Payment to the Applicant will be made based upon said requisition
forms.


(C)Pre-agreement Costs. Unless authorized by the Commissioner in writing, no
costs incurred prior to April 25, 2014 are eligible for payment from the
Funding.


3.3 Insurance. Applicant shall maintain all required insurance in amounts, form,
substance and quality acceptable to the State, as described more fully in
Exhibit B, attached hereto and made a part hereof. A certificate evidencing such
insurance shall be delivered to the Commissioner at the time of execution of
this Agreement, and annually thereafter for the duration of the Agreement.


3.4 Personal Service Contracts. All Project cost items of personal service,
except those to be performed by volunteers and those to be performed by
employees of the Applicant who will not receive extra compensation for such
service, shall be performed pursuant to a written contract, and the Applicant
shall, upon request, provide the Commissioner with copies of all such contracts.


3.5 Inspections. The Commissioner shall from time to time, in his discretion,
during regular business hours, have the right of making an inspection of the
Collateral, and the Applicant shall assist the Commissioner in said inspection
and shall make available such books and other records related to the Project and
Collateral as the Commissioner may reasonably request.


3.6    Investment Audit. Within ninety (90) days after the Capital Investment
Obligation End Date, the Applicant shall retain, at its own expense, an
independent certified public accountant, as defined in Conn. Gen. Stat. Section
7-931, to perform a capital investment audit of the Capital Investment
Obligation (the “Investigation Audit”) and shall submit the Investment Audit to
the State within such ninety (90) day time period. Such audit shall be in
accordance with Appendix E of the DECD Audit Guide located at
http://www.ct.gov/ecd/cwp/view.asp?a=1096&q-249476. The failure to submit the
Investment Audit to the State within the foregoing ninety (90) day time period
shall result in the revocation of the Applicant’s Certificate of Eligibility (as
herein defined).


3.7 Audit. Each Applicant subject to a federal and/or state single audit must
have an audit of its accounts performed annually. The audit shall be in
accordance with the DECD Audit Guide, located at
http://www.ct.gov/ecd/cwp/view.asp?a=1096&q=249676, and the requirements
established by federal law and state statute. All Applicants not subject to a
federal and/or state single audit shall be subject to a Project-specific audit
of its accounts within ninety (90) days of the completion of the Project or at
such times as required by the Commissioner. Such audit shall be in accordance
with the DECD Audit Guide. An independent public accountant as defined by
generally accepted government auditing standards (GAGAS) shall conduct the
audits. At the discretion and with the approval of the Commissioner, examiners
from the Department of Economic and Community Development may conduct
Project-specific audits.


3.8 Repayment to State.(a) Any unspent Funding shall become immediately due and
payable by the Applicant to the State within ninety (90) days of the end date of
the most recently approved Project Financing Plan and Budget.  (b) In the event
that an audit referred to in section 3.6 above demonstrates that the actual
expenditures made by the Applicant in connection with the Project are less than
the maximum allowable amounts for disbursement by the State, as set forth in
section 1.1 above, any such excess disbursement made by the State in respect of
the Funding shall become immediately due and payable by the Applicant to the
State.






--------------------------------------------------------------------------------




3.9 Yearly Reports. The Applicant shall furnish upon request to the State within
one hundred twenty (120) days of the end of each of the Applicant’s fiscal
year(s), financial statements filed by the SEC.


ARTICLE 4 -DEFAULT


4.1 Instances of Default. The occurrence of any of the following events shall
constitute a default under this Agreement (an “Instance of Default”):


(A)Breach of Agreement. If the Applicant fails to perform any act, duty,
obligation or other agreement contained herein or in any other Project Document
beyond any applicable notice and cure period or fails to forebear from any
unpermitted act under this Agreement beyond any applicable notice and cure
period, or if the Applicant abandons or terminates the Project, or takes such
steps that such an abandonment or termination is imminent.


(B)Misrepresentation. If any representation or warranty made by the Applicant or
caused to be made for the Applicant in any of the Project Documents prove at any
time to be incorrect in any material respect.


(C)Unpaid Judgments. If a material judgment or judgments for the payment of
money shall be rendered against Applicant and any such judgment shall remain
unpaid, unstayed on appeal, unbonded, undischarged or undismissed for a period
of ninety (90) consecutive days.\


(D)Receivership or Bankruptcy. If the Applicant shall: (i) apply for or consent
to the appointment of a receiver, trustee or liquidator of all or a substantial
part of any of its assets; (ii) be unable or admit in writing its inability to
pay its debts as they mature; (iii) file or permit the filing of any petition or
reorganization or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or make an assignment for the benefit of
creditors or consent to any form of arrangement for the satisfaction, settlement
or delay of debt or the appointment of a receiver for all or any part of its
properties; or (iv) any action shall be taken by Applicant for the purpose of
effecting any of the foregoing.


(E)Change in Business Structure. Except as provided in Section 2.14, if the
Applicant shall discontinue its business, dissolve or liquidate, or be dissolved
or liquidated, or cease to legally exist, or merge or consolidate, or be merged
or consolidated with or into any corporation or other business entity without
the written consent of the Commissioner, which consent shall not be unreasonably
withheld, conditioned or delayed.


(F)Condemnation or Seizure. If any Federal, state or local governmental
instrumentality, body or agency shall condemn, seize or otherwise appropriate,
or take custody or control of all or any substantial portion of the properties
or assets of the Project.


(G)Lack of Adequate Security. If the State, at any time and in good faith, deems
itself to be insecure. For the purposes of this Agreement, the State shall be
entitled to deem itself insecure when some event occurs, fails to occur or is
threatened or some objective condition exists or is threatened which
significantly impairs the value of the Collateral to the State and such
Collateral is not replaced with substitute collateral acceptable in the State’s
reasonable discretion within ten (10) days. Also included is the actual or
threatened waste, removal, or demolition of, or material impairment to, any
significant part of the Project.




--------------------------------------------------------------------------------




(H)Cancellation of Insurance. Failure of the Applicant to keep in force all
insurance required by this Agreement.


(I)Job Creation. Failure of the Applicant to meet its Employment Obligation and
to pay the penalties associated therewith as set forth in section 2.17
hereinabove.


(J)Failure to Pay Debts. Failure of the Applicant to pay its debts as such debts
become due if such failure could reasonably be anticipated to have a material
adverse effect on the operations of the Applicant or on the Applicant’s ability
to perform its obligations hereunder or under the other Project Documents.
Failure to pay when due and payable the principal of or interest on or any other
material amount owed with respect to any material indebtedness for borrowed
money upon which either the Applicant is obligated to make payment, or the
maturity of any such indebtedness shall have been accelerated in accordance with
the provisions of any agreement or instrument providing for the creation of or
concerning such indebtedness which Applicant does not promptly satisfy, or any
event shall have occurred and be continuing after any applicable cure period
which would permit any holder or holders of such indebtedness, any trustee or
agency acting on behalf of such holder or holders or any other person so to
accelerate such maturity if such failure could reasonably be anticipated to have
a material adverse effect on the operations of the Applicant or on the
Applicant’s ability to perform its obligations hereunder or under the other
Project Documents.


(K)Violation of Terms in Other Project Documents. The occurrence of a material
default or violation beyond any applicable notice and cure period under any of
the Project Documents, as modified by the terms and conditions of this
Agreement.


4.2 Events in Instances of Default.


(A) Notice of Default. If an Instance of Default occurs hereunder, the
Commissioner shall notify the Applicant of the default in writing (“Notice of
Default”).


(B) Opportunity to Cure. Upon the occurrence of an Instance of Default, the
Commissioner may determine that permitting an opportunity to cure a default
could jeopardize the Project or security, or would not be in the best interests
of the State. Under those circumstances, no opportunity to cure need be given
and the Commissioner may seek other remedies. Without in any way limiting the
preceding right to act without providing the opportunity to cure, the
Commissioner may provide the Applicant thirty (30) days after the Notice of
Default, or such longer period of time as the Commissioner may determine and set
forth in writing, to cure or remedy the default or breach. Said cure or remedy
will not be effective unless accepted, in writing, by the Commissioner.


(C) Remedies. Upon the occurrence of an Instance of Default, the State, acting
by the Commissioner, shall have, to the full extent permitted by law, each and
all of the following remedies in addition to those provided for in other
portions of this Agreement:


(1)
To suspend all further payments by the State to the Applicant until such default
is cured to the satisfaction of the Commissioner;



(2)
To proceed to enforce the performance or observance of any obligations,
agreements, or covenants of the Applicant in this Agreement or the Project
Documents;





--------------------------------------------------------------------------------




(3)
To declare the entire amount of the Funding to be immediately due and payable
and to bring any and all actions at law or in equity as may be necessary to
enforce said obligation of repayment. In such Instances of Default, the
Applicant hereby agrees to repay immediately the amount demanded by the
Commissioner up to the entire unpaid principal amount of the Loan received
(including any Forgiveness Credit provided hereunder) with any accrued and
unpaid interest, and liquidated damages equal to five percent (5%) of the total
amount of the Funding received. However, in the event that the Applicant is in
default under the terms of section 2.10(G) hereinabove, such liquidated damages
shall be equal to seven and one-half percent (7-1/2%) of the total amount of the
Funding received;



(4)
The right to seek a writ of mandamus, injunction or similar relief against the
Applicant because of such default or breach;



(5)
The right to maintain any and all actions at law or suits in equity, including
receivership or other proper proceedings, to cure or remedy any defaults or
breaches of covenants under this Agreement;



(6)
The State may collect a “late charge” not to exceed an amount equal to five
percent (5%) of any installment of interest or principal or both which is not
paid within fifteen (15) days of the date on which said payment is due. Late
charges shall be separately charged to and collected from the Applicant and
shall be due upon demand by the State;



(7)
The State may collect costs associated and incurred with collection efforts as
outlined in section 2.9 of this Agreement.



ARTICLE 5 -MISCELLANEOUS PROVISIONS


5.1 Non-waiver. If the State does not exercise, or delays in exercising, or
exercises in part any of the State’s rights and remedies set forth in this
Agreement for the curing or remedying of any default or breach of covenant or
condition, or any other right or remedy, in no event shall such non‑exercise,
delay or partial exercise be construed as a waiver of full action by the State
or a waiver of any subsequent default or breach of covenant or condition.
Nothing in this Agreement may be construed as a waiver or limitation by the
Commissioner of the State’s sovereign immunity.


5.2 Severance. If any court determines any provision or provisions of this
Agreement to be invalid, the remainder of this Agreement shall not be thereby
affected.


5.3 Agreement Date. This Agreement shall become effective as of the date the
Commissioner or his designee affixes his signature hereto.


5.4 Originals. This Agreement shall be executed in three (3) counterparts, each
of which shall be deemed an original, but which together shall constitute one
and the same instrument.


5.5 Notices. Any notice to the Applicant pursuant hereto or pursuant to any of
the Project Documents may be served in person or by mail. Any such requirement
shall be deemed met by any written notice personally served at the principal
place of business of the Applicant, or at such other




--------------------------------------------------------------------------------




address as the Applicant shall notify the Commissioner, or mailed by depositing
it in any post office station or letter box enclosed in a postage-paid envelope
addressed to the Applicant at 3 Great Pasture Road, Danbury, CT 06810 or at such
other address as provided above. Any notice to the State, Department, or
Commissioner shall be addressed to the Commissioner at 505 Hudson Street,
Hartford, CT 06106. Any notice served upon the State, Department, or
Commissioner under this Agreement or any other Project Document shall be
effective only upon receipt by the Commissioner.


5.6 Waivers by Applicant. The Applicant and all others who may become liable for
all or any part of this obligation do hereby waive demand, presentment for
payment, protest, notice of protest and notice of non‑payment of this Agreement
and do hereby consent to any number of renewals or extensions of the time of
payment hereof and agree that any such renewals or extensions may be made
without notice to any of said parties and without affecting their liability
herein and further consent to the release of any part or parts or all of the
security for the payment hereof and to the release of any party or parties
liable hereon, all without affecting the liability of the other persons, firms
or corporations liable for the payment of this Agreement.


5.7 Gender, Number and Captions. The use of a personal pronoun shall refer to
all persons regardless of the proper grammatical term; the singular includes the
plural; and, captions for sections are included only for reference and do not
modify or effect the terms, conditions and provisions of any document, agreement
or instrument.


5.8 Modification. This Agreement may not be modified or amended in any manner
except in a written agreement executed by all of the parties hereto. In the
event that the Applicant seeks modification in the form of a consent or a
subordination to financing required by the Applicant in its normal course of
business, the Applicant shall request such modification in writing to the
Commissioner not less than thirty (30) days prior to the date such modification
is required. The Applicant shall promptly reimburse the State for expenses,
including reasonable attorneys’ fees, incurred in negotiating and entering into
such modification.


5.9 Provision of Other Documents. Upon the request of the Commissioner, the
Applicant shall execute and deliver or cause to be executed and delivered such
further documents and instruments and do such further acts and things as the
Commissioner may reasonably request in order to effectuate more fully the
purposes of this Project, to secure more fully the payment of the Funding in
accordance with its terms, and to vest more completely in and assure to the
Commissioner its rights under the Project Documents. Without limiting the
generality of the foregoing, the Applicant will join with the Commissioner in
executing such financing statements, agreements, notices or other documents or
instruments as the Commissioner shall deem necessary or desirable to create,
preserve, protect, maintain or enforce its rights and interests in and its liens
on the Collateral herein granted. The Applicant shall pay the cost of filing and
recording, or refiling and re-recording, such documents and instruments in all
public offices in which such filing or recording, or refiling or re-recording,
is deemed by the Commissioner to be necessary or desirable.


5.10 Assignment. Except as specifically permitted in Section 2.14, this
Agreement and any of the documents related hereto and the rights, duties, or
obligations thereunder may not be assigned by the Applicant without the written
consent of the Commissioner. Any assignment made without the written consent of
the Commissioner shall be void and of no force or effect.


5.11 Survival of Representations, Warranties and Covenants. For the purposes of
this Agreement, the term “Applicant” shall mean and include any successor or
assigns of Applicant including




--------------------------------------------------------------------------------




any representative of Applicant under the provisions of any state or Federal law
governing bankruptcy, insolvency, receivership or reorganization. All
representations, warranties, and covenants made by the Applicant in this
Agreement or in any of the other Project Documents or in any certificate or
instruments delivered to the State in connection with the Funding shall be
considered to have been relied upon by the Commissioner and shall survive until
the expiration of the term of this Agreement in accordance with section 5.19(A)
hereof. This Agreement and the other Project Documents shall be binding upon and
inure to the benefit of the successors and assigns of each of the parties;
provided, however, that nothing in this provision shall imply that the Applicant
has the right or authority to assign its rights, duties or obligations hereunder
or under any of the Project Documents without the written consent of the
Commissioner except as otherwise specifically permitted in Section 2.14.


5.12 Governing Documents. In the event of any conflict between this Agreement
and any of the Project Documents, this Agreement shall be controlling.


5.13 Third Parties. This Agreement is between the State and the Applicant only
and shall not be relied upon by any third party.


5.14 Governing Laws. The laws of the State of Connecticut shall govern this
Agreement and the Project Documents.


5.15 Jurisdiction. The Applicant agrees that the execution of the Agreement and
the other Project Documents, and the performance of its obligations hereunder
and thereunder, shall be deemed to have a Connecticut situs, and the Applicant
shall be subject to the personal jurisdiction of the courts of the State of
Connecticut with respect to any action the Commissioner, his successors or
assigns may commence hereunder or thereunder. Accordingly, the Applicant hereby
specifically and irrevocably consents to the jurisdiction of the courts of the
State of Connecticut with respect to all matters concerning this Agreement or
any of the other Project Documents or the enforcement thereof in any action
initiated by the Commissioner or which the Commissioner voluntarily joins as a
party.


5.16 Commercial Transaction and Waiver. THE APPLICANT AGREES THAT THE
TRANSACTION OF WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION AND
WAIVES ANY RIGHT TO NOTICE, PRIOR HEARING, AND ANY OTHER RIGHTS IT MAY HAVE
UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS MAY BE AMENDED, OR
OTHER APPLICABLE LAW WITH RESPECT TO ANY REMEDY WHICH THE STATE MAY DESIRE TO
USE, AND THE COMMISSIONER MAY INVOKE ANY PREJUDGMENT REMEDY AVAILABLE TO HIM,
INCLUDING, BUT NOT LIMITED TO, GARNISHMENT, ATTACHMENT, FOREIGN ATTACHMENT AND
REPLEVIN, WITH RESPECT TO ANY TANGIBLE OR INTANGIBLE PROPERTY (WHETHER REAL OR
PERSONAL) OF THE APPLICANT TO ENFORCE THE PROVISIONS OF THE PROJECT DOCUMENTS,
WITHOUT GIVING THE APPLICANT ANY NOTICE OR OPPORTUNITY FOR A HEARING.


5.17 Jury Trial Waiver. THE APPLICANT HEREBY WAIVES TRIAL BY JURY IN ANY COURT
IN ANY SUIT, ACTION OR PROCEEDING OR ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTION OF WHICH THIS AGREEMENT IS A PART AND/OR THE
ENFORCEMENT OF ANY OF ITS RIGHTS AND REMEDIES. THE APPLICANT ACKNOWLEDGES THAT
IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY AND ONLY AFTER CONSIDERATION OF THE
RAMIFICATIONS OF THIS WAIVER WITH ITS ATTORNEY.




--------------------------------------------------------------------------------




5.18 Expiration or Termination of Agreement.


            (A)       The term of this Agreement shall expire upon the later to
occur of the following events:  (i) the expiration of the Non-Relocation Period;
or (ii) repayment in full of the Loan in accordance with the terms hereof and in
all other Project Documents.
    (B)       Notwithstanding subsection (A) above, the Applicant may terminate
this Agreement prior to the expiration of the Non-Relocation Period so long as
it makes full repayment of the Funding, including any Forgiveness Credit
provided hereunder, less payments of principal paid in respect of the Loan, plus
liquidated damages equal to seven and one-half percent (7.5%) of the total
amount of the Funding received plus all costs and expenses related thereto.
(C)     Notwithstanding any such expiration or termination of this Agreement,
all indemnity rights set forth in Section 2.10(J) and elsewhere in this
Agreement or in any of the other Project Documents shall survive such expiration
or termination.
ARTICLE 6 - SPECIAL CONDITIONS


6.1     Eligibility.    In consideration for the Tax Credits provided for in
Section 1.2 hereof, the Applicant shall achieve the Capital Investment
Obligation on or before the Capital Investment Obligation End Date. The
disbursement of the Tax Credits in accordance with this Article 6 shall be
subject to the condition subsequent of meeting the Capital Investment Obligation
on or prior to the Capital Investment Obligation End Date


6.2    Tax Credit Issuance.


(A) Upon the issuance of a certificate of eligibility by the Commissioner
pursuant to
the URA (the "Eligibility Certificate"), ten years of Tax Credits shall be
issued over a six (6) year period commencing with the fourth Income Year (such
period being the "Disbursement Period"), to be utilized at the rates of ten
(10%) percent each during Income Years four (4), five (5), six (6) and seven
(7), and twenty (20%) percent each during Income Years eight (8), nine (9) and
ten (10), subject to revocation or adjustment in accordance with the terms
hereof. No Eligibility Certificate shall be issued after the Income Year ending
2025.


(B) The issuance of the Tax Credits for each Income Year shall be evidenced by
an annual Certificate of Continued Eligibility (as hereinafter defined) signed
by the Commissioner and delivered to the Applicant the later of ninety (90) days
after the Applicant's fiscal year or after the Applicant has provided the
Commissioner with sufficient information upon which eligibility for the Tax
Credits may be determined.


6.3     Utilization of Tax Credits. Upon issuance of each annual Certificate of
Continued Eligibility, the applicable Tax Credits for such Income Year may be
utilized by the Applicant or its assignee as hereinafter provided. Any Tax
Credit for any Income Year may be utilized for any tax payable in or arising
with respect to such year or carried forward for up to five (5) consecutive
years thereafter or as may otherwise be permitted or limited by applicable law.
The Tax Credits may not be applied to taxes due and payable in any year prior to
the Income Year in which the Tax Credits are issued.












--------------------------------------------------------------------------------




6.4     Tax Credit Assignment.


(A)
The Tax Credits shall be issued to the Applicant and the Applicant

shall have the absolute right to sell, assign or otherwise transfer any of the
Tax Credits, in whole or in part (in amounts not less than One Hundred Thousand
($100,000.00) Dollars), to any individual or entity which pays corporate taxes
to the State of Connecticut imposed under Chapter 207 to 212 inclusive or
section 38(a)-743 of the Connecticut General Statutes (any such individual or
entity hereafter sometimes referred to as an "Entity") to be utilized by the
Entity for the satisfaction of Connecticut corporate tax liability of the
Entity; provided, however, the Applicant shall be the only party permitted to
assign, sell or otherwise transfer any of the Tax Credits and; provided,
further, that a specific allotment of the Tax Credits shall be assignable,
saleable or otherwise transferred only once by the Applicant.


(B)
The Applicant shall report to the Commissioner, the Connecticut

Office of Policy and Management, and the Connecticut Department of Revenue
Services (i) on or before March 31st of each year (through and including the
year following the tenth (10th) Income Year) the use or assignment of the Tax
Credits provided hereunder and (ii) any contract for the transfer thereof within
thirty (30) days of such contract, including, but not limited to, the name,
address and contact information of the Entity, the date of the transfer, and the
number of the Tax Credits and amount of the Tax Credits so transferred and a
copy of such contract. Each assignment or transfer of the Tax Credits shall be
accompanied by an assignment document. Upon the assignment of any of the Tax
Credits to an Entity, the Entity shall be entitled to the full amount of such
Tax Credits assigned irrespective of any action or inaction by any other person
or entity. An Entity may utilize the Tax Credits for the Income Year for which
the Tax Credits were issued or carry forward the Tax Credits for up to five (5)
consecutive years thereafter or as may otherwise be permitted or limited by
applicable law. Any Tax Credits previously assigned may not be reassigned.


6.5    Performance Audit.


Within ninety (90) days after October 31, 2017 and annually thereafter for the
ten (10) years during which the Tax Credits are issuable, the Applicant shall
provide such information as the Commissioner shall reasonably require with
respect to the Project and the economic benefits derived by the State therefrom,
sufficient to enable the Commissioner to prepare an annual Economic Impact Study
(as hereafter defined) to determine the Qualified Revenue (as hereafter defined)
generated relative to the value of the Tax Credits issued (the "Performance
Audit"). As used herein, (a) "Economic Impact Study" shall mean the study
conducted annually by the State to determine the amount of Qualified Revenue
generated to the State as a result of the Project; and evaluating (i) the number
of full-time employees of the Applicant by state of residence for each Fiscal
Year being reviewed, (ii) the total compensation paid to the full-time employees
on an annual basis by employment class (e.g., management, non-management,
production, non-production, etc.), (iii) the total taxable income of the
Applicant allocated or apportioned to Connecticut on the basis of the
Applicant's consolidated corporate income tax return; (iv) the total purchases
of the Applicant subject to Connecticut sales and use tax, as certified by the
Applicant; (v) the total investment of the Applicant in real and tangible
personal property located at the Project; and (vi) such other information as is
reasonably required by the State; and (b) "Qualified Revenue" shall mean the
cumulative total State revenue directly or indirectly generated as a result of
the Project. A failure of Applicant to provide the information to the State
required by this Section 6.6 shall result in a revocation of Applicant's
Eligibility Certificate.


6.6    Economic Impact Deficiency.


(A)
The State shall not issue, and the Applicant shall not claim or assign,





--------------------------------------------------------------------------------




the Tax Credits prior to the issuance of an Eligibility Certificate evidencing
the generation of Qualified Revenue to the State in excess of the amount of the
Tax Credits to be issued to the Applicant. In the event that the Qualified
Revenue is less [than the amount of the Tax Credits available for the applicable
Income Year (a "Revenue Shortfall"), the Tax Credits for such Income Year shall
be reduced by the Qualified Revenue's percentage below the available Tax Credits
[recapture % in CGS Section 32-9t(s)?]
.
(B)
If, based upon the Economic Impact Study, as required under C.G.S. §32

9t(r), the new annual cumulative direct and indirect State taxes ("State Taxes")
from the Project are equal to or greater than the amount of Tax Credits
available each year, the Commissioner shall issue the Applicant a Certificate of
Continued Eligibility outlining the amount of Tax Credits available for that
year and each year thereafter in which the Economic Impact Study is required. If
the amount of State Taxes associated with the Project is less than the amount of
Tax Credits available for each year, then the amount of Tax Credits shall be
proportionately reduced.


6.7    Tax Credit Fees.


(A) The Applicant shall pay a one-time, non-refundable application fee in the
amount of Ten Thousand and 00/100 Dollars ($10,000.00) to DECD upon submission
of the Applicant's formal request for the Tax Credits. The application fee and
the formal application/request shall be accompanied by an authorizing resolution
approved by the governing body of the Applicant.


(B) Commencing ninety (90) days after the end of the Applicant's full
fiscal year, the Applicant shall pay a non-refundable annual fee in the amount
of Three Thousand and 00/100 Dollars ($3,000.00) to DECD upon each submission of
the Applicant's required information pursuant to Section 6.2(B) in connection
with the issuance by DECD of Applicant's annual Certificate of Continued
Eligibility. The final such fee shall be due ninety (90) days after the end of
the Applicant's tenth (10th) full fiscal year.


6.8     Certain Definitions


(A) “Certificates of Continued Eligibility” shall mean those certificates issues
by the Commissioner annually authorizing the Tax Credits in the appropriate
amounts to which the Applicant is entitled for an Income year.


(B) “Income Years” shall mean the Applicant’s fiscal years ending on October
31st, the first of which shall be the Income Year 2016 and ending on October,
2025.








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto make and enter into this Agreement.


FUELCELL ENERGY, INC.




By: /s/ Michael Bishop
Name:    Michael Bishop
Title: Senior Vice President
Duly Authorized


Dated: 10/19/15    




STATE OF CONNECTICUT
DEPARTMENT OF ECONOMIC
AND COMMUNITY DEVELOPMENT




By: /s/ Catherine H. Smith    
Catherine H. Smith
Commissioner
Duly Authorized


Dated:10/21/15     








--------------------------------------------------------------------------------








Approved as to Form:


OFFICE OF THE ATTORNEY GENERAL


By: /s/ Perry Zinn Rowthorn
Name: Perry Zinn Rowthorn
Title: Associate Attorney General
Duly Authorized


Dated: 10/28/15






--------------------------------------------------------------------------------








EXHIBIT A


[Applicant’s Writings]
NONE










--------------------------------------------------------------------------------








EXHIBIT B


INSURANCE REQUIREMENTS FOR NON-PROFIT AND FOR PROFIT ENTITIES


(A) Applicant shall procure and maintain for the duration of the Agreement the
following types of insurance, in amounts no less than the stated limits, against
claims for injuries to persons or damages to property which may arise from or in
connection with the performance of the work hereunder; provided however, that if
this project is (i) financial assistance of less than $100,000, (ii) a planning
grant, or (iii) a predevelopment loan, only items 1 and 2 as set forth herein
shall apply:




1)
Commercial General Liability: $1,000,000 combined single limit per occurrence
for bodily injury, personal injury and property damage. Coverage shall include
Premises and Operation, Product and Completed Operations and Contractual
Liability. If a general aggregate is used, the general aggregate limit shall
apply separately to the Agreement or the general aggregate limit shall be twice
the occurrence limit.



2)
Workers’ Compensation and Employer’s Liability: Statutory coverage in compliance
with compensation laws of the State of Connecticut. Coverage shall include
Employer’s Liability with a minimum limit of $100,000 each accident, and
$500,000 Disease - Policy limit, $100,000 each employee.



3)
Automobile Liability: $1,000,000 combined single limit per accident for bodily
injury. Coverage extends to owned, hired and non-owned automobiles. If the
vendor/contractor does not own an automobile, but one is used in the execution
of the contract, then only hired and non-owned coverage is required. If a
vehicle is not used in the execution of the contract then automobile coverage is
not required.



4)
Directors and Officers Liability: $1,000,000 per occurrence limit of liability;
provided, however, that Directors and Officers Liability insurance shall not be
required for limited liability corporations or limited partnerships.



5)
Comprehensive Crime Insurance: $100,000 limit for each of the following
coverages: Employee Dishonesty (Form O), Forgery/Alteration (Form B), and Money
and Securities coverage for Theft, Burglary, Robbery, Disappearance and
Destruction.



6)
Builders Risk: (Construction Phase) With respect to any work involving the
construction of real property during the construction project, if DECD is taking
a collateral position in the property, the Applicant shall maintain Builder’s
Risk insurance providing coverage for the entire work at the project site.
Coverage shall be on a Completed Value form basis in an amount equal to the
projected value of the project. Applicant agrees to endorse the State of
Connecticut as a Loss Payee.



7)
Property Insurance: (Post Construction) If DECD is taking a collateral position
in the property, the Applicant shall maintain insurance covering all risks of
direct physical loss, damage or destruction to real and personal property and
improvements and betterments (including flood insurance if property is within a
duly designated Flood Hazard Area as shown on Flood Insurance Rate Maps (FIRM)
set forth by the Federal Emergency Management Agency (FEMA)) at 100% of
Replacement Value for such real





--------------------------------------------------------------------------------




and personal property, improvements and betterments or the maximum amount
available under the National Flood Insurance Program. The State of Connecticut
shall be listed as a Loss Payee.




(B) Additional Insurance Provisions




1) The State of Connecticut Department of Economic and Community Development,
its officials and employees shall be named as an Additional Insured on the
Commercial General Liability policy. Additional Insured status is not required
for items (A)2 through (A)7 above.


2) Described insurance shall be primary coverage and Applicant and Applicant’s
insurer shall have no right of subrogation recovery or subrogation against the
State of Connecticut.


3) Applicant shall assume any and all deductibles in the described insurance
policies.


4) Without limiting Applicant’s obligation to procure and maintain insurance for
the duration identified in (A) above, each insurance policy shall not be
suspended, voided, cancelled or reduced except after thirty (30) days prior
written notice by certified mail has been given to the State of Connecticut,
with the exception that a ten (10) day prior written notice by certified mail
for non-payment of premium is acceptable.


5) Each policy shall be issued by an Insurance Company licensed to do business
by Connecticut Department of Insurance and having a Best Rating of A-, VII, or
equivalent or as otherwise approved by DECD.






--------------------------------------------------------------------------------






Exhibit C


NOTICE TO EXECUTIVE BRANCH STATE CONTRACTORS AND PROSPECTIVE STATE
CONTRACTORS OF CAMPAIGN CONTRIBUTION AND SOLICITATION BAN


This notice is provided under the authority of Connecticut General Statutes
9‑612(g)(2), as amended by P.A. 10-1, and is for the purpose of informing state
contractors and prospective state contractors of the following law (italicized
words are defined below):


Campaign Contribution and Solicitation Ban


No state contractor, prospective state contractor, principal of a state
contractor or principal of a prospective state contractor, with regard to a
state contract or state contract solicitation with or from a state agency in the
executive branch or a quasi-public agency or a holder, or principal of a holder
of a valid prequalification certificate, shall make a contribution to (i) an
exploratory committee or candidate committee established by a candidate for
nomination or election to the office of Governor, Lieutenant Governor, Attorney
General, State Comptroller, Secretary of the State or State Treasurer, (ii) a
political committee authorized to make contributions or expenditures to or for
the benefit of such candidates, or (iii) a party committee (which includes town
committees).


In addition, no holder or principal of a holder of a valid prequalification
certificate, shall make a contribution to (i) an exploratory committee or
candidate committee established by a candidate for nomination or election to the
office of State senator or State representative, (ii) a political committee
authorized to make contributions or expenditures to or for the benefit of such
candidates, or (iii) a party committee.


On and after January 1, 2011, no state contractor, prospective state contractor,
principal of a state contractor or principal of a prospective state contractor,
with regard to a state contract or state contract solicitation with or from a
state agency in the executive branch or a quasi-public agency or a holder, or
principal of a holder of a valid prequalification certificate, shall knowingly
solicit contributions from the state contractor's or prospective state
contractor's employees or from a subcontractor or principals of the
subcontractor on behalf of (i) an exploratory committee or candidate committee
established by a candidate for nomination or election to the office of Governor,
Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State
or State Treasurer, (ii) a political committee authorized to make contributions
or expenditures to or for the benefit of such candidates, or (iii) a party
committee.


Duty to Inform


State contractors and prospective state contractors are required to inform their
principals of the above prohibitions, as applicable, and the possible penalties
and other consequences of any violation thereof.


Penalties for Violations


Contributions or solicitations of contributions made in violation of the above
prohibitions may result in the following civil and criminal penalties:


Civil penalties‑‑$2000 or twice the amount of the prohibited contribution,
whichever is greater, against a principal or a contractor. Any state contractor
or prospective state contractor which fails to make reasonable efforts to comply
with the provisions requiring notice to its principals of these prohibitions and
the possible consequences of their violations may also be subject to civil
penalties of $2000 or twice the amount of the prohibited contributions made by
their principals.


Criminal penalties‑Any knowing and willful violation of the prohibition is a
Class D felony, which may subject the violator to imprisonment of not more than
5 years, or $5000 in fines, or both.


Contract Consequences


In the case of a state contractor, contributions made or solicited in violation
of the above prohibitions may result in the contract being voided.






--------------------------------------------------------------------------------




In the case of a prospective state contractor, contributions made or solicited
in violation of the above prohibitions shall result in the contract described in
the state contract solicitation not being awarded to the prospective state
contractor, unless the State Elections Enforcement Commission determines that
mitigating circumstances exist concerning such violation.


The State shall not award any other state contract to anyone found in violation
of the above prohibitions for a period of one year after the election for which
such contribution is made or solicited, unless the State Elections Enforcement
Commission determines that mitigating circumstances exist concerning such
violation.


Additional information may be found on the website of the State Elections
Enforcement Commission, www.ct.gov/seec. Click on the link to
“Lobbyist/Contractor Limitations.”


Definitions:
“State contractor” means a person, business entity or nonprofit organization
that enters into a state contract. Such person, business entity or nonprofit
organization shall be deemed to be a state contractor until December
thirty‑first of the year in which such contract terminates. “State contractor”
does not include a municipality or any other political subdivision of the state,
including any entities or associations duly created by the municipality or
political subdivision exclusively amongst themselves to further any purpose
authorized by statute or charter, or an employee in the executive or legislative
branch of state government or a quasi--public agency, whether in the classified
or unclassified service and full or part‑time, and only in such person’s
capacity as a state or quasi‑public agency employee.


“Prospective state contractor” means a person, business entity or nonprofit
organization that (i) submits a response to a state contract solicitation by the
state, a state agency or a quasi‑public agency, or a proposal in response to a
request for proposals by the state, a state agency or a quasi‑public agency,
until the contract has been entered into, or (ii) holds a valid prequalification
certificate issued by the Commissioner of Administrative Services under section
4a‑100. “Prospective state contractor” does not include a municipality or any
other political subdivision of the state, including any entities or associations
duly created by the municipality or political subdivision exclusively amongst
themselves to further any purpose authorized by statute or charter, or an
employee in the executive or legislative branch of state government or a
quasi‑public agency, whether in the classified or unclassified service and full
or part‑time, and only in such person’s capacity as a state or quasi‑public
agency employee.


“Principal of a state contractor or prospective state contractor” means (i) any
individual who is a member of the board of directors of, or has an ownership
interest of five per cent or more in, a state contractor or prospective state
contractor, which is a business entity, except for an individual who is a member
of the board of directors of a nonprofit organization, (ii) an individual who is
employed by a state contractor or prospective state contractor, which is a
business entity, as president, treasurer or executive vice president, (iii) an
individual who is the chief executive officer of a state contractor or
prospective state contractor, which is not a business entity, or if a state
contractor or prospective state contractor has no such officer, then the officer
who duly possesses comparable powers and duties, (iv) an officer or an employee
of any state contractor or prospective state contractor who has managerial or
discretionary responsibilities with respect to a state contract, (v) the spouse
or a dependent child who is eighteen years of age or older of an individual
described in this subsection, or (vi) a political committee established or
controlled by an individual described in this subsection or the business entity
or nonprofit organization that is the state contractor or prospective state
contractor.


“State contract” means an agreement or contract with the state or any state
agency or any quasi‑public agency, let through a procurement process or
otherwise, having a value of fifty thousand dollars or more, or a combination or
series of such agreements or contracts having a value of one hundred thousand
dollars or more in a calendar year, for (i) the rendition of services, (ii) the
furnishing of any goods, material, supplies, equipment or any items of any kind,
(iii) the construction, alteration or repair of any public building or public
work, (iv) the acquisition, sale or lease of any land or building, (v) a
licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract”
does not include any agreement or contract with the state, any state agency or
any quasi‑public agency that is exclusively federally funded, an education loan
or a loan to an individual for other than commercial purposes or any agreement
or contract between the state or any state agency and the United States
Department of the Navy or the United States Department of Defense.


“State contract solicitation” means a request by a state agency or quasi‑public
agency, in whatever form issued, including, but not limited to, an invitation to
bid, request for proposals, request for information or request for quotes,
inviting bids, quotes or other types of submittals, through a competitive
procurement process or another process authorized by law waiving competitive
procurement.


“Managerial or discretionary responsibilities with respect to a state contract”
means having direct, extensive and substantive responsibilities with respect to
the negotiation of the state contract and not peripheral, clerical or
ministerial responsibilities.






--------------------------------------------------------------------------------




“Dependent child” means a child residing in an individual’s household who may
legally be claimed as a dependent on the federal income tax of such individual.


“Solicit” means (A) requesting that a contribution be made, (B) participating in
any fund‑raising activities for a candidate committee, exploratory committee,
political committee or party committee, including, but not limited to,
forwarding tickets to potential contributors, receiving contributions for
transmission to any such committee or bundling contributions, (C) serving as
chairperson, treasurer or deputy treasurer of any such committee, or (D)
establishing a political committee for the sole purpose of soliciting or
receiving contributions for any committee. Solicit does not include: (i) making
a contribution that is otherwise permitted by Chapter 155 of the Connecticut
General Statutes; (ii) informing any person of a position taken by a candidate
for public office or a public official, (iii) notifying the person of any
activities of, or contact information for, any candidate for public office; or
(iv) serving as a member in any party committee or as an officer of such
committee that is not otherwise prohibited in this section.


“Subcontractor” means any person, business entity or nonprofit organization that
contracts to perform part or all of the obligations of a state contractor's
state contract. Such person, business entity or nonprofit organization shall be
deemed to be a subcontractor until December thirty first of the year in which
the subcontract terminates. “Subcontractor” does not include (i) a municipality
or any other political subdivision of the state, including any entities or
associations duly created by the municipality or political subdivision
exclusively amongst themselves to further any purpose authorized by statute or
charter, or (ii) an employee in the executive or legislative branch of state
government or a quasi-public agency, whether in the classified or unclassified
service and full or part-time, and only in such person's capacity as a state or
quasi-public agency employee.


“Principal of a subcontractor” means (i) any individual who is a member of the
board of directors of, or has an ownership interest of five per cent or more in,
a subcontractor, which is a business entity, except for an individual who is a
member of the board of directors of a nonprofit organization, (ii) an individual
who is employed by a subcontractor, which is a business entity, as president,
treasurer or executive vice president, (iii) an individual who is the chief
executive officer of a subcontractor, which is not a business entity, or if a
subcontractor has no such officer, then the officer who duly possesses
comparable powers and duties, (iv) an officer or an employee of any
subcontractor who has managerial or discretionary responsibilities with respect
to a subcontract with a state contractor, (v) the spouse or a dependent child
who is eighteen years of age or older of an individual described in this
subparagraph, or (vi) a political committee established or controlled by an
individual described in this subparagraph or the business entity or nonprofit
organization that is the subcontractor.




